This appeal is from an order of the court below continuing the injunction in favor of the Reading Company, pending final hearing without entertaining any hearing whatsoever on continuance. The same constitutional *Page 117 
objections were raised in this case as in No. 8, May Term, 1938, and the court suggested that the injunction be continued until the determination of the case entered to No. 8, May Term, 1938. Since it appears that the court below made the order to relieve the parties of the necessity of duplicating much of the argument and testimony presented in that case, and to relieve the court of the impossible task of hearing immediately twenty-two motions similar to those involved in the appeal mentioned, all predicated upon the same principles of law, there appears to be no error in the order. The court did not deny appellants the right to produce evidence against the continuance as was the case in Kittanning Brewing Co. v.American Natural Gas Co., 224 Pa. 129, and that right is preserved by the order made in No. 8, May Term, 1938.
Remanded with a procedendo.